McBRIDE, Judge.
This appeal involves only a question of fact. In the afternoon of April 16, 1954, plaintiff’s Plymouth station wagon came into collision with defendant’s Chevrolet pickup truck at the intersection of Audubon and Edinburgh Streets and sustained certain damage, both as a result of the collision and because the station wagon as a result of the impact ran into a parked vehicle. Plaintiff sued for his property damage in the amount of $162.11, and the suit was dismissed after a trial below. Plaintiff has appealed.
Plaintiff was driving on Edinburgh Street in the direction of Carrollton Avenue and the defendant was operating the truck on Edinburgh Street in the opposite direction. The plaintiff and his witness, Moore, who was standing at the corner, state that the truck attempted a sudden left turn into Audubon Street directly in the path of the station wagon, which was in close proximity, and that as a result the cars collided. It was the defendant’s intention to turn into Audubon Street. However, defendant inadvertently attempted to execute a right turn but, upon realizing his error, he says he straightened out the front wheels of his vehicle preparatory to turning left. Defendant’s statements are substantially corroborated by Williams who was riding in the truck. He denies he had started to negotiate a turn to the left. He explains the cause of the accident by saying that the station wagon came over and onto his side of the roadway as a result of its passing a vehicle parked to its right.
The trial judge undoubtedly believed what the defendant and Williams had to say. He, having seen and heard the witnesses testify, was in the superior position to weigh their testimony and to resolve the question of their veracity. We perceive no manifest error in his finding of facts or in the judgment.
The answer, in the alternative, alleges that the plaintiff was guilty of contributory negligence, one of the charges being that the station wagon was driven beyond the center of the roadway in an effort to pass the parked vehicle. Even if it could be said that the defendant was negligent, plaintiff himself was guilty of contributory negligence which would bar a recovery for his damage.
For the reasons assigned, the judgment appealed from is affirmed.
Affirmed.